DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0012, 0013, 0015, 0018, 0019, 0021, 0022, 0024, 0027, 0029, 0030, 0041, 0047, 0048, 0050, 0052, 0059, 0061, 0068, 0069, 0070, 0071, 0072, 0073, 0074, 0075, 0078, 0082] disclose a Box layer.  The “Box” layer should be changed to buried layer, so that the amended claims correspond with the specification.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-12 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  a buried layer having a higher thermal conductivity than at least SiO2 and being an electrical insulator, the buried layer having a thickness of 50 to 10000 nm; an Si device layer formed on one surface of the buried layer; a substrate having a higher thermal conductivity than at least SiO2 and being an electrical insulator, the substrate formed on an opposite surface of the buried layer, an adhesive having a heat-resistant temperature of at least 150°C, the adhesive formed between the buried layer and the substrate (claims 1-6) a provisional bonding step of provisionally bonding a Si device layer side of an SOI device substrate to a support substrate using a provisional bonding adhesive, the SOI device substrate including a Si base substrate, a .


Conclusion

This application is in condition for allowance except for the following formal matters: 
REFERENCE SYMBOL LIST Paragraph [0082] disclose “12  Box layer”.  The “Box” layer should be changed to buried layer, so that the amended claims correspond with the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817